Citation Nr: 0922229	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-38 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for femorotibial subluxation of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for femorotibial subluxation of the right knee.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to June 1994.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a September 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, although the Veteran's claims file 
remains under the jurisdiction of the RO in Montgomery, 
Alabama.  The September 2007 rating decision denied ratings 
in excess of 20 percent for chondromalacia of the right and 
left knee, but granted separate 10 percent ratings for 
femorotibial subluxation of the right and left knee.  The 
Veteran has appealed this decision in all respects.  


REMAND

While the Veteran did not request a hearing before the Board 
in her December 2008 VA Form 9, in a subsequent VA Form 9, 
filed in May 2009, she has expressed a desire to have a Board 
hearing at her local RO before a member of the Board.  
Consequently, the Board finds that it has no alternative but 
to remand this matter so that the Veteran may be provided her 
requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a hearing 
before a member of the Board at the RO 
located in Montgomery, Alabama. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



